Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a method for increasing a structural health monitoring system’s
detection range when monitoring a structure comprising transmitting from an actuator of the structural health monitoring system a first actuation signal to the structure in a first scan; after a first time period that begins from transmitting the first actuation signal, starting collecting at a sensor of the structural health monitoring system first response signals from the structure in response to the first actuation signal to cover a first detection range from the sensor; converting the first response signals into first structural health data; transmitting from the actuator a second actuation signal to the structure in a subsequent second scan; after a second time period that begins from transmitting the second actuation signal, starting collecting at the sensor of the structural health monitoring system second response signals from the structure in response to the second actuation signal to cover a second detection range from the sensor such that the second time period is set longer than the first time period so that the second detection range is further away from the sensor than the first detection range; converting the second response signals into second structural health data; combining the first structural health data obtained in the first scan and the second structural health data obtained in the second scan into final structural health data scan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HELEN C KWOK/Primary Examiner, Art Unit 2861